People v Cardona (2016 NY Slip Op 07671)





People v Cardona


2016 NY Slip Op 07671


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2015-05544
 (Ind. No. 14-00701)

[*1]The People of the State of New York, respondent,
vMarcus Cardona, appellant.


Christopher J. Smith, Middletown, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Elizabeth L. Schulz of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (Freehill, J.), rendered June 19, 2015, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the County Court abused its discretion in denying his request for youthful offender status is precluded by his appeal waiver, the validity of which the defendant does not contest (see People v Pacherille, 25 NY3d 1021, 1024).
To the extent the defendant contends that the County Court, in effect, entirely abrogated its responsibility to determine whether the defendant was entitled to youthful offender status (see id. at 1023; People v Rudolph, 21 NY3d 497), such contention is belied by the record, which supports the view that the court based its determination on, inter alia, the gravity of the crime and manner in which it was committed, as well as the contents of the presentence investigation report (see People v Cruickshank, 105 AD2d 325, 334, affd sub nom. People v Dawn Maria C., 67 NY2d 625).
CHAMBERS, J.P., DICKERSON, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court